Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing BlackRock MuniYield Pennsylvania Insured Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value Pennsylvania - 124.4% $ 4,650 Allegheny County, Pennsylvania, GO, Series C-60, 5% due 11/01/2032 (e) $ 4,865 2,000 Allegheny County, Pennsylvania, Hospital Development Authority, Health Center Revenue Bonds (University of Pittsburgh Medical Center Health System), Series B, 6% due 7/01/2026 (f) 2,381 1,000 Allegheny County, Pennsylvania, Residential Finance Authority, S/F Mortgage Revenue Bonds, AMT, Series TT, 5% due 5/01/2035 (d) 972 5,000 Allegheny County, Pennsylvania, Sanitation Authority, Sewer Revenue Bonds, 5% due 12/01/2037 (c) 5,135 5,000 Allegheny County, Pennsylvania, Sanitation Authority, Sewer Revenue Refunding Bonds, Series A, 5% due 12/01/2030 (f) 5,163 2,115 Chambersburg, Pennsylvania, Area School District, GO, 5.25% due 3/01/2026 (c) 2,239 2,500 Chambersburg, Pennsylvania, Area School District, GO, 5.25% due 3/01/2027 (c) 2,637 4,000 Chambersburg, Pennsylvania, Area School District, GO, 5.25% due 3/01/2029 (c) 4,209 5,500 Delaware County, Pennsylvania, IDA Revenue Bonds (Pennsylvania Suburban Water Company Project), AMT, Series A, 5.15% due 9/01/2032 (a) 5,540 4,770 Delaware County, Pennsylvania, IDA, Water Facilities Revenue Refunding Bonds (Aqua Pennsylvania, Inc. Project), AMT, Series B, 5% due 11/01/2036 (c) 4,719 1,500 Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, 5.75% due 7/01/2032 1,766 7,000 East Stroudsburg, Pennsylvania, Area School District, GO, Refunding, 5% due 9/01/2025 (e) 7,449 2,000 East Stroudsburg, Pennsylvania, Area School District, GO, Series A, 7.75% due 9/01/2027 (c) 2,565 8,850 Erie County, Pennsylvania, Convention Center Authority, Convention Center Hotel Revenue Bonds, 5% due 1/15/2036 (c) 8,943 4,000 Gettysburg, Pennsylvania, Municipal Authority, College Revenue Refunding Bonds, 5% due 8/15/2023 (f) 4,068 2,100 Harrisburg, Pennsylvania, Authority, School Revenue Refunding Bonds (The School District of Harrisburg Project), VRDN, 2.78% due 12/01/2027 (a)(k) 2,100 5,000 Lehigh County, Pennsylvania, IDA, PCR, Refunding (Pennsylvania Power and Light Utilities Corporation Project), Series A, 4.70% due 9/01/2029 (c) 4,857 Portfolio Abbreviations To simplify the listings of BlackRock MuniYield Pennsylvania Insured Fund's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority DRIVERS Derivative Inverse Tax-Exempt Receipts PCR Pollution Control Revenue Bonds EDR Economic Development Revenue Bonds S/F Single-Family GO General Obligation Bonds VRDN Variable Rate Demand Notes HFA Housing Finance Agency 1 BlackRock MuniYield Pennsylvania Insured Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 1,265 Monroe County, Pennsylvania, Hospital Authority Revenue Refunding Bonds (Pocono Medical Center), 5.125% due 1/01/2037 $ 1,179 Montgomery County, Pennsylvania, IDA, Water Facilities Revenue Bonds (Aqua Pennsylvania, Inc. Project), Series A, 5.25% due 7/01/2042 North Allegheny, Pennsylvania, School District, GO, Series C, 5.25% due 5/01/2027 (e) Northampton Borough, Pennsylvania, Municipal Authority, Water Revenue Bonds, 5% due 5/15/2034 (f) Northeastern York School District, Pennsylvania, GO, Series B, 5% due 4/01/2032 (c) Northumberland County, Pennsylvania, IDA, Water Facilities Revenue Refunding Bonds (Aqua Pennsylvania Inc. Project), AMT, 5.05% due 10/01/2039 (c) Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series A, 5.10% due 10/01/2027 Pennsylvania HFA, Revenue Bonds, DRIVERS, AMT, Series 1248Z, 6.873% due 10/01/2009 (f)(h) Pennsylvania HFA, S/F Mortgage Revenue Refunding Bonds, AMT, Series 92-A, 4.75% due 4/01/2031 Pennsylvania HFA, S/F Mortgage Revenue Refunding Bonds, AMT, Series 96-A, 4.70% due 10/01/2037 Pennsylvania State, GO, Second Series, 4.25% due 3/01/2024 (l) Pennsylvania State Higher Educational Facilities Authority Revenue Bonds (UPMC Health System), Series A, 6% due 1/15/2022 Pennsylvania State Higher Educational Facilities Authority Revenue Bonds (York College of Pennsylvania Project), Series EE1, 5% due 11/01/2033 (g) Pennsylvania State Higher Educational Facilities Authority, State System Revenue Bonds, Series AE, 4.75% due 6/15/2032 (f) Pennsylvania State, IDA, EDR, Refunding, 5.50% due 7/01/2020 (a) Pennsylvania State Public School Building Authority, School and Capital Appreciation Revenue Bonds (Corry Area School District), 4.85% due 12/15/2022 (e)(o) Pennsylvania State Public School Building Authority, School and Capital Appreciation Revenue Bonds (Corry Area School District), 4.87% due 12/15/2023 (e)(o) Pennsylvania State Public School Building Authority, School and Capital Appreciation Revenue Bonds (Corry Area School District), 4.89% due 12/15/2024 (e)(o) Pennsylvania State Public School Building Authority, School and Capital Appreciation Revenue Bonds (Corry Area School District), 4.92% due 12/15/2025 (e)(o) Pennsylvania State Turnpike Commission, Turnpike Revenue Bonds, Series A, 5.50% due 12/01/2031 (a) Philadelphia, Pennsylvania, Authority for Industrial Development, Airport Revenue Refunding Bonds (Philadelphia Airport System Project), AMT, Series A, 5.50% due 7/01/2017 (c) Philadelphia, Pennsylvania, Authority for Industrial Development, Airport Revenue Refunding Bonds (Philadelphia Airport System Project), AMT, Series A, 5.50% due 7/01/2018 (c) 2 BlackRock MuniYield Pennsylvania Insured Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 9,125 Philadelphia, Pennsylvania, Authority for Industrial Development, Lease Revenue Bonds (City of Philadelphia Project), Series A, 5.375% due 2/15/2008 (f)(j) $ 9,228 Philadelphia, Pennsylvania, Authority for Industrial Development, Lease Revenue Bonds, Series B, 5.50% due 10/01/2011 (e)(j) Philadelphia, Pennsylvania, Gas Works Revenue Bonds, 1998 General Ordinance, 4th Series, 5% due 8/01/2032 (e) Philadelphia, Pennsylvania, Gas Works Revenue Refunding Bonds, VRDN, Series 6, 2.65% due 8/01/2031 (e)(k) Philadelphia, Pennsylvania, Hospitals and Higher Education Facilities Authority, Hospital Revenue Refunding Bonds (Presbyterian Medical Center), 6.65% due 12/01/2019 (b) Philadelphia, Pennsylvania, Housing Authority Revenue Bonds (Capital Fund Program), Series A, 5.50% due 12/01/2018 (e) Philadelphia, Pennsylvania, Qualified Redevelopment Authority Revenue Bonds, AMT, Series B, 5% due 4/15/2027 (c) Philadelphia, Pennsylvania, Redevelopment Authority Revenue Bonds (Neighborhood Transformation), Series A, 5.50% due 4/15/2022 (c) Philadelphia, Pennsylvania, School District, GO, Series D, 5.125% due 6/01/2014 (c)(j) Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series A, 5% due 7/01/2027 (e) Philadelphia, Pennsylvania, Water and Wastewater Revenue Refunding Bonds, Series B, 4.75% due 11/01/2031 (a) Pittsburgh, Pennsylvania, Water and Sewer Authority, Water and Sewer System Revenue Bonds, First Lien, 5% due 9/01/2015 (f)(j) Pittsburgh, Pennsylvania, Water and Sewer Authority, Water and Sewer System Revenue Refunding Bonds, First Lien, VRDN, Series B-1, 2.57% due 9/01/2033 (e)(k) Reading, Pennsylvania, Area Water Authority, Water Revenue Bonds, 5% due 12/01/2027 (e) Reading, Pennsylvania, School District, GO, 5% due 1/15/2029 (e) Sayre, Pennsylvania, Health Care Facilities Authority, Revenue Refunding Bonds (Guthrie Healthcare System), Series A, 5.875% due 12/01/2031 Shaler Area School District, Pennsylvania, Capital Appreciation, GO, 4.765% due 9/01/2030 (g)(o) Sharon, Pennsylvania, Authority, Sewer Revenue Bonds, 4.50% due 10/01/2032 (e) Southcentral General Authority, Pennsylvania, Revenue Bonds (York College of Pennsylvania Project), 5% due 5/01/2037 (g) York, Pennsylvania, City School District, GO, Series A, 5.25% due 6/01/2022 (g) Guam - 1.4% A.B. Won Guam International Airport Authority, General Revenue Refunding Bonds, AMT, Series C, 5% due 10/01/2023 (f) 3 BlackRock MuniYield Pennsylvania Insured Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value Puerto Rico - 13.7% $ 6,790 Puerto Rico Commonwealth, Public Improvement, GO, Series A, 5% due 7/01/2014 (j) $ 7,640 4,005 Puerto Rico Commonwealth, Public Improvement, GO, Series A, 5% due 7/01/2034 3,902 5,000 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series I, 5.375% due 7/01/2014 (j)(m) 5,679 2,500 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series I, 5.50% due 7/01/2014 (j)(m) 2,880 7,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Refunding Bonds, Series A, 5.01% due 8/01/2043 (f)(o) 1,052 3,250 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Refunding Bonds, Series A, 5.25% due 8/01/2057 3,316 Total Municipal Bonds (Cost - $241,834) - 139.5% 248,924 Municipal Bonds Transferred to Tender Option Bond Trusts (p) Pennsylvania - 29.6% 15,000 Pennsylvania State Public School Building Authority, School Lease Revenue Bonds (The School District of Philadelphia Project) 5.25% due 6/01/2013 (e)(j) 16,860 15,000 Pennsylvania State Turnpike Commission, Oil Franchise Tax Revenue Bonds, Sub-Series B, 5.50% due 12/01/2013 (f)(j) 17,210 7,500 Philadelphia, Pennsylvania, Airport Revenue Bonds, 5% due 6/15/2037 (e) 7,431 10,000 Philadelphia, Pennsylvania, School District, GO, Series B, 5.625% due 8/01/2012 (c)(j) 11,276 Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $49,083) - 29.6% 52,777 Shares Held Short-Term Securities 187 CMA Pennsylvania Municipal Money Fund, 2.01% (i)(n) 187 Total Short-Term Securities (Cost - $187) - 0.1% 187 Total Investments (Cost - $291,104*) - 169.2% 301,888 Other Assets Less Liabilities - 1.4% 2,535 Liability for Trust Certificates, Including Interest Expense and Fees Payable - (13.4%) (23,932) Preferred Shares, at Redemption Value - (57.2%) (102,028) Net Assets Applicable to Common Shares - 100.0% $ 178,463 * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 267,286 Gross unrealized appreciation $ 12,963 Gross unrealized depreciation (2,111) Net unrealized appreciation $ 10,852 (a) AMBAC Insured. (b) Escrowed to maturity. (c) FGIC Insured. (d) FNMA/GNMA Collateralized. (e) FSA Insured. 4 BlackRock MuniYield Pennsylvania Insured Fund Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) (f) MBIA Insured. (g) XL Capital Insured. (h) The rate disclosed is that currently in effect. This rate changes periodically and inversely based upon prevailing market rates. (i) Represents the current yield as of January 31, 2008. (j) Prerefunded. (k) Variable rate security. Rate shown is interest rate as of the report date. (l) CIFG Insured. (m) Commonwealth Guaranteed. (n) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Dividend Affiliate Activity Income CMA Pennsylvania Municipal Money Fund 101 $2 (o) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (p) Securities represent underlying bonds transferred to a separate securitization trust established in a tender option bond transaction in which the Fund may have acquired the residual interest certificates. These securities serve as collateral in a financing transaction.  Forward interest rate swaps outstanding as of January 31, 2008 were as follows: Unrealized Notional Appreciation Amount (Depreciation) Pay a fixed rate of 3.4425% and receive a floating rate based on 1-week (SIFMA) Municipal Swap Index rate Broker, JPMorgan Chase $ 7,500 $ (118) Expires March 2018 Pay a fixed rate of 3.925% and receive a floating rate based on 1-week (SIFMA) Municipal Swap Index rate Broker, JPMorgan Chase Expires February 2028 $ 9,000 (303) Pay a fixed rate of 3.593% and receive a floating rate based on 1-week (SIFMA) Municipal Swap Index rate Broker, JPMorgan Chase Expires April 2028 $ 12,500 147 Total $ (274) 5
